Citation Nr: 0110511	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to recognition as the 
veteran's surviving spouse for Department of Veterans Affairs 
(VA) death pension purposes.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had recognized service from August 1941 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision dated in April 2000, 
which denied the appellant's request to reopen her claim for 
recognition of the appellant as the veteran's surviving 
spouse for the purpose of obtaining VA death benefits.


FINDINGS OF FACT

1.  By a Board decision in June 1998, the claim for 
recognition of the appellant as the veteran's surviving 
spouse for the purpose of obtaining VA death benefits was 
denied.

2.  The evidence submitted since the June 1998 Board decision 
pertinent to the claim is either cumulative and redundant, or 
does not bear directly and substantially upon the specific 
matter under consideration because it does not include 
evidence of reconciliation or the resumption of cohabitation 
between the veteran and appellant prior to his death in 
September 1996.


CONCLUSIONS OF LAW

1.  The June 1998 Board decision that denied recognition of 
the appellant as the surviving spouse of the veteran for the 
purpose of obtaining VA death benefits, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

2.  New and material evidence has not been submitted since 
the June 1998 Board decision pertinent to the claim for 
recognition of the appellant as the surviving spouse of the 
veteran for the purpose of obtaining VA death benefits, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

To be entitled to VA death benefits as a surviving spouse of 
a veteran, the claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3) 
(2000).  Fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of separation.  
Gregory v. Brown, 5 Vet.  App. 108, 112 (1993).  Temporary 
separations will not break the continuity of cohabitation.  
38 C.F.R. § 3.53(a) (2000).  The statement of the surviving 
spouse as to the reason for separation will be accepted in 
the absence of contradictory information.  If the evidence 
established the separation was by mutual consent and that the 
parties lived apart for the purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b).

The appellant's original claim for recognition as the 
surviving spouse of the veteran for the purpose of obtaining 
VA death pension benefits, was denied by an administrative 
decision in February 1997.  The regional office (RO) notified 
the appellant that her claim was denied because the evidence 
showed that (1) she and the veteran did not continuously 
cohabitate from marriage till his death, and (2) that the 
separation was initially the fault of the appellant.  The 
appellant submitted a timely notice of disagreement and the 
RO issued a statement of the case in March 1997.  The 
appellant filed a timely appeal and the Board issued a 
decision denying the appeal in June 1998.  The Board found 
that at the time of the veteran's death, he was living with a 
woman other than the appellant, whom he characterized as his 
common-law wife, and the appellant was living in a separate 
residence from the veteran.  The appellant did not appeal the 
June 1998 Board decision and it became final. 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000).

Since the June 1998 Board decision, additional evidence has 
been received which consists of two statements from the 
appellant's neighbors and a certification from the Philippine 
Veterans Affairs Office (PVAO).

The first statement by F.M.L. reflects that since she found 
out that the veteran had made the appellant a legal 
beneficiary for his PVAO pension, she has "known" that the 
appellant and the veteran were reconciled.  F.M.L. states 
further that the appellant is the one who cared for the 
veteran and attended to his needs when he became sickly and 
bedridden.

The second statement by F.R., Jr. indicates that he noticed 
that the appellant began visiting the veteran prior to his 
death and the visits became more frequent as days went by.  
He states that he also noticed the appellant and veteran 
talking with each other in a cordial manner, even in the 
presence of the veteran's common-law wife.  F.R., Jr. states 
he observed the appellant tending to the veteran's needs once 
he became bedridden and she participated with her son in the 
burial arrangements and entertaining visitors at the 
veteran's wake.  F.R. Jr. states that in view of his 
observations, he believed and presumed that the veteran and 
the appellant "might" have reached an understanding and 
reconciliation.

The certification dated in October 1999 was signed by H.L.R., 
the Chief of the Financial and Management Division of the 
PVAO.  The certification states that the appellant is a 
regular pensioner of the PVAO and that her claim for "Old 
Age Pension-Surviving Spouse" was approved and effective in 
September 1996.

II.  Analysis

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  

In this case, the statement of F.M.L. is cumulative and 
redundant of testimony that was received by several witnesses 
at the appellant's personal hearing in April 1997.  In the 
hearing, Mrs. J.B., Mrs. A.L. and Mrs. A.F. all testified 
that the appellant took care of the appellant when he became 
bedridden (Transcript (T.) at pg. 4-6).  Mrs. A.L. also 
testified that the appellant was receiving an apportionment 
of the veteran's "VA benefit."  (T. at pg. 5).  The 
appellant and M.L. also testified regarding the apportionment 
she was receiving.  (T. at pgs. 2 and 3, respectively).

The statement of F.R. Jr. is likewise cumulative and 
redundant of testimony from the April 1997 personal hearing.  
Mrs. J.B. (T. at pg. 4) and the appellant (T. at pg. 8) both 
testified that the veteran and appellant were on good terms 
before his death.  Mrs. J.B. also testified that at the wake, 
it was the appellant who was "busy with the preparations and 
everything."  (T. at pg. 4). 

The certification from the PVAO is also cumulative and 
redundant of the testimony provided by Mrs. A.L., M.L. and 
the appellant, referenced above.  The certification provides 
a more detailed statement as far as the effective dates and 
amounts of benefits, but is nonetheless fundamentally 
cumulative and redundant of earlier testimony. 

The Board therefore concludes that the statements by F.M.L. 
and F.R., Jr., and the PVAO certification are all cumulative 
and redundant, and therefore are not new. 

In its May 2000 statement of the case, the RO notified the 
appellant of what constitutes "new and material evidence" 
and advised the appellant of the reasons why the additional 
evidence did not meet the requirements.  Specifically, the RO 
found that the additional evidence submitted by the appellant 
merely repeats previous statements considered in the prior 
determination of her claim.  Thus, the RO found the evidence 
was cumulative or redundant and not "new."  The Board 
acknowledges that the RO also ruled in the alternative that 
the evidence was not "material," and used language both 
consistent with 38 C.F.R. § 3.156 and the previously 
invalidated Colvin standard for materiality.  The Board 
concludes, however, that since the RO ruled correctly that 
the evidence was not "new" under the correct standard, any 
failure to provide the correct standard for "materiality" 
or to rule correctly on "materiality" was harmless error.  
Furthermore, the Board finds, therefore, that the RO has met 
the notice provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO 
in the statement of the case provided adequate notice to the 
claimant of the evidence she needed to substantiate the 
claim.  The Board finds further that the development 
provisions of the Veterans Claims Assistance Act of 2000 do 
not apply in this case because the only issue presented, is 
whether new and material evidence was presented to reopen the 
claim for recognition of the appellant as the surviving 
spouse of the veteran for the purpose of obtaining VA death 
benefits.  The Board finds that new and material evidence was 
not presented.


ORDER

New and material evidence not having been received to reopen 
the appellant's claim for recognition of the appellant as the 
surviving spouse of the veteran for the purpose of obtaining 
VA death benefits, the claim remains denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

